Exhibit 10.6
EXECUTION VERSION


INCREMENTAL FACILITY AGREEMENT

REGIONS BANK
September 26, 2017


Encore Capital Group, Inc.
3111 Camino Del Rio North
Suite 103
San Diego, California 92108
Attention: Chief Financial Officer    
Re:    Incremental Facility Agreement
Ladies and Gentlemen:
Reference is hereby made to that certain Third Amended and Restated Credit
Agreement, dated as of December 20, 2016 (as amended by that certain Incremental
Term Loan and Extension Agreement, dated as of March 2, 2017, that certain
Incremental Facility Agreement, dated as of March 29, 2017, that certain
Amendment No. 1 to Third Amended and Restated Credit Agreement, dated as of June
13, 2017, that certain Amendment No. 2 to Third Amended and Restated Credit
Agreement, dated as of June 29, 2017, that certain Incremental Facility
Agreement, dated as of August 15, 2017 and as may be further amended, restated,
modified, supplemented, extended or replaced from time to time, the “Credit
Agreement”), by and among Encore Capital Group, Inc. (“Borrower”), the several
banks and other financial institutions and lenders from time to time party
thereto (the “Lenders”), SunTrust Bank, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent, issuing bank and
swingline lender. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings set forth in the Credit Agreement. This
Incremental Facility Agreement (this “Agreement”) (i) is an “Incremental
Facility Amendment” (as defined in the Credit Agreement) and the Credit
Agreement is hereby amended in accordance with the terms and conditions herein
and (ii) shall be deemed to be a “Loan Document” under the Credit Agreement.
At the request of the Borrower, Regions Bank (the “Incremental Lender”) hereby
agrees to (i) provide an Incremental Revolving Commitment to the Borrower in the
amount of $25,000,000 (the “Incremental Revolving Commitment”) and (ii) make an
Incremental Term Loan to the Borrower in the amount of $50,000,000 (the
“Incremental Term Loan” and together with the Incremental Revolving Commitment
and the Revolving Loans funded pursuant thereto, the “Incremental Facility”) on
the Agreement Effective Date (as defined below). The Incremental Facility
provided pursuant to this Agreement shall be subject to all of the terms and
conditions set forth in the Credit Agreement, including without limitation,
Section 2.2 thereof with respect to the Incremental Revolving Commitment and the
Revolving Loans funded pursuant thereto and Section 2.5 thereof with respect to
the Incremental Term Loan.
The Incremental Lender, the Borrower and the Administrative Agent each
acknowledges and agrees that the Incremental Revolving Commitment provided
pursuant to this Agreement shall constitute a “Revolving Commitment” for all
purposes under the Credit Agreement and the other applicable Loan Documents and
the Incremental Term Loan provided pursuant to this Agreement shall constitute a
“Term Loan” for all purposes of the Credit Agreement and the other





--------------------------------------------------------------------------------




applicable Loan Documents. Furthermore, each of the parties to this Agreement
hereby agrees that (i) the Incremental Facility shall be subject to the terms
set forth on Annex I hereto, (ii) the Incremental Revolving Commitment, and the
Revolving Loans funded thereunder, shall be on the same terms and conditions as
the Revolving Commitments and Revolving Loans under the Credit Agreement,
(iii) except as otherwise expressly set forth herein, the Incremental Term Loan
shall be on the same terms and conditions as the Term Loan A-3 under the Credit
Agreement and (iv) the Incremental Term Loan shall constitute a “Term Loan A-3”
for all purposes of the Credit Agreement and the other applicable Loan
Documents.
The Incremental Lender hereby (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents, (iii) irrevocably authorizes the Administrative Agent
to take such action on its behalf under this Agreement, the other Loan Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties as are specifically delegated to
or required of the Administrative Agent by the terms thereof and such other
powers as are reasonably incidental thereto and (iv) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender.
In order to effect the Incremental Term Loan as contemplated hereby, each party
hereto acting pursuant to Section 2.24(d) of the Credit Agreement hereby agrees
that the Credit Agreement is hereby amended by replacing the amount
“$122,580,588.57” in Section 2.9(g)(ii) with “$172,580,588.57.
Upon the date of (i) the execution of a counterpart of this Agreement by the
Incremental Lender, the Administrative Agent, the Borrower and each Guarantor,
(ii) the delivery to the Administrative Agent of a fully executed counterpart
(including by way of facsimile or other form of electronic transmission
permitted under the Credit Agreement) hereof, (iii) the payment of any fees as
agreed between Borrower and SunTrust Robinson Humphrey, Inc. (“STRH”) set forth
in paragraph C(b)(i) of that certain Engagement Letter, dated November 14, 2016
by and between Borrower and STRH, and (iv) the satisfaction (or waiver in
writing) of any other conditions precedent set forth in Section 5 of Annex I
hereto (such date, the “Agreement Effective Date”) the Incremental Lender shall
(a) be obligated to fund the Revolving Loans pursuant to the Incremental
Revolving Commitment to be made by it, and participate in Letters of Credit and
Swingline Loans required to be participated in by it on terms, and subject to
the conditions, set forth in the Credit Agreement and in this Agreement, (b)
fund the Incremental Term Loan on the terms, and subject to the conditions, set
forth in the Credit Agreement and in this Agreement, (c) have all of the rights
and obligations of a Lender under the Credit Agreement and the other Loan
Documents and (d) the Incremental Lender will have the title of
“Co-Documentation Agent” in any and all marketing materials and documentation in
connection with the Credit Agreement (including on the cover page thereof). As
of the Agreement Effective Date, and after giving effect to the transactions
contemplated by this Agreement, the aggregate outstanding principal amount of
the Term Loans and/or the Revolving Commitments held by each of the Lenders are
as set forth on Annex II and Annex III respectively.




2
LEGAL02/37543741v4

--------------------------------------------------------------------------------




Each of the Borrower and each Guarantor acknowledges and agrees that (i) it
shall be liable for all Obligations with respect to the Incremental Facility
created hereunder and (ii) all such Obligations (including the Incremental Term
Loan and the Revolving Loans made by the Incremental Lender pursuant to its
Incremental Revolving Commitments) shall constitute (and be included in the
definition of) “Secured Obligations” under the Credit Agreement and be entitled
to the benefits of the respective Collateral Documents and the Guaranty
Agreement as, and to the extent, provided in the Credit Agreement and in such
other Loan Documents.
The Borrower may accept this Agreement by signing the enclosed copies in the
space provided below, and returning one copy of same to the Incremental Lender
and one copy to the Administrative Agent before the close of business on
September 26, 2017. If the Borrower does not so accept this Agreement by such
time, the obligations of the Incremental Lender to provide the Incremental
Facility as set forth in this Agreement shall be deemed canceled and of no force
or effect.
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile
transmission) by the parties hereto, this Agreement may only be changed,
modified or varied by written instrument in accordance with the requirements for
the modification of Loan Documents pursuant to Section 10.2 of the Credit
Agreement.
THIS AGREEMENT AND THE OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES (BUT, IN ANY EVENT, GIVING EFFECT TO SECTIONS
5-1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
[Signature Pages Follow]






3
LEGAL02/37543741v4

--------------------------------------------------------------------------------





Very truly yours,
REGIONS BANK
By: /s/ Peter Wesemeier        
Name: Peter Wesemeier        
Title: Managing Director        






Signature Page to
Incremental Facility Agreement (September 2017)

--------------------------------------------------------------------------------





Agreed and Accepted as of the date first written above:


SUNTRUST BANK, as Administrative Agent,
Issuing Bank and Swingline Lender
By: /s/ Richard W. Jantzen, III             
Name: Richard W. Jantzen, III
Title: Vice President






Signature Page to
Incremental Facility Agreement (September 2017)

--------------------------------------------------------------------------------





Agreed and Accepted as of the date first written above:
ENCORE CAPITAL GROUP, INC.
By: /s/ Jonathan Clark    
Name: Jonathan Clark            
Title: Chief Financial Officer        
    


Signature Page to
Incremental Facility Agreement (September 2017)

--------------------------------------------------------------------------------





Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Facility Agreement and to the establishment of the Incremental
Facility and the Obligations incurred related thereto.


MIDLAND CREDIT MANAGEMENT, INC.
MIDLAND FUNDING LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING NCC-2 CORPORATION
MIDLAND INTERNATIONAL LLC
MRC RECEIVABLES CORPORATION
ASSET ACCEPTANCE CAPITAL CORP.
ASSET ACCEPTANCE, LLC
ATLANTIC CREDIT & FINANCE, INC.




By: /s/ Jonathan Clark            
Name: Jonathan Clark
Title: Treasurer




MIDLAND INDIA LLC




By: /s/ Ashish Masih            
Name: Ashish Masih
Title: President




ASSET ACCEPTANCE RECOVERY SERVICES, LLC
ASSET ACCEPTANCE SOLUTIONS GROUP, LLC
LEGAL RECOVERY SOLUTIONS, LLC




By: /s/ Darin Herring            
Name: Darin Herring
Title: Vice President, Operations




ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT III, LLC






By: /s/ Greg Call                
Name: Greg Call
Title: Secretary


Signature Page to
Incremental Facility Agreement (September 2017)

--------------------------------------------------------------------------------





ANNEX I
TERMS AND CONDITIONS FOR
INCREMENTAL FACILITY AGREEMENT
1. Name of Borrower: Encore Capital Group, Inc., a Delaware corporation.
2. Date upon which the Incremental Facility is to become effective:    September
26, 2017.
3. Maturity Dates:
(a)     Date upon which the Incremental Revolving Commitment Terminates: the
Revolving Commitment Termination Date.
(b)    Date upon which the Incremental Term Loan matures: the Term Loan A-3
Maturity Date.
4. Applicable Margin: Identical to the “Applicable Margin” as defined in the
Credit Agreement.
5. Other Conditions Precedent:
(a)    No Default or Event of Default has occurred and is continuing or will
result from the incurrence by the Borrower of the Incremental Facility provided
by the Incremental Lender as of the date hereof as contemplated by the
Incremental Facility Agreement;
(b)    the Borrower and its Restricted Subsidiaries are in pro forma compliance
with each of the covenants set forth in Article VI of the Credit Agreement as of
the last date of the most recently ended Fiscal Quarter after giving effect to
the Incremental Facility provided by the Incremental Lender under the
Incremental Facility Agreement on the date hereof (assuming for such purpose
that the Incremental Revolving Commitment provided under the Incremental
Facility Agreement is fully drawn on the date hereof); and
(c)     each of the conditions in Section 3.2 of the Credit Agreement have been
satisfied.


































Annex I



--------------------------------------------------------------------------------





ANNEX II


TERM LOAN AMOUNTS, ADDITIONAL TERM LOAN A-3 COMMITMENT AMOUNTS AND INCREMENTAL
OR EXTENDED TERM LOAN A-3 AMOUNTS OF INCREASING LENDERS, EXTENDING LENDERS AND
NON-EXTENDING LENDERS


Extending Lenders (including any Incremental Lender joining after the Closing
Date):


Lender
Aggregate Amount of Term Loan A-2 of Existing Lender Converted to Term Loan A-3
on the Closing Date
Additional Term Loan A-3 Commitment of Increasing Lenders as of the Closing Date
Incremental or Extended Term Loan A-3 made or Extended after the Closing Date
Total Term Loan A-3 as of the Agreement Effective Date1
SunTrust Bank


$12,690,361.06




$2,331,019.21


 


$14,645,845.77


Bank of America
13,469,866.33


1,551,513.94


 
14,645,845.77


ING Capital
7,533,482.17


142,787.76


 
7,484,363.19


MUFG Union Bank, NA
2,260,044.66


2,337,004.18


 
4,482,122.62


Citibank, NA
5,273,437.52


 
 
5,141,601.58


California Bank and Trust
6,428,571.75


 
 
6,267,857.45


Flagstar Bank
 
25,000,000.00


 
24,375,000.00


Bank Leumi USA
3,570,870.47


661,272.39


 
4,126,339.26


Northwest Bank
4,656,250.00


343,750.00


 
4,875,000.00


Umpqua Bank
 
 
2,578,124.98


2,513,671.86


Cathay Bank
 
 
1,752,232.15


1,708,426.35


Woodforest National Bank
 
 
5,000,000.00


4,875,000.00


DNB Capital, LLC
 
 
25,000,000.00


25,000,000.00


Regions Bank
 
 
50,000,000.00


50,000,000.00


Total


$55,882,883.96




$32,367,347.48




$84,330,357.13


$
170,141,073.85





Non-Extending Lenders:


Lender
Term Loan A as of the Agreement Effective Date1
Term Loan A-2 as of the Agreement Effective Date1
Fifth Third Bank
 


$6,920,602.37


Raymond James Bank, N.A.
 
7,265,625.00


Chang Hwa
 
1,383,928.58


Israel Discount Bank


$2,544,642.85


 
Amalgamated Bank
1,908,482.12


 
Manufacturers Bank
________________


1,383,928.58


Total


$4,453,124.97




$16,954,084.53



1 Amounts reflect reductions to the outstanding Term Loan principal resulting
from amortization prior to the Agreement Effective Date.




Annex II



--------------------------------------------------------------------------------





ANNEX III


REVOLVING COMMITMENT AMOUNTS OF NEW LENDER, INCREMENTAL LENDERS,
INCREASING LENDERS, EXTENDING LENDERS AND NON-EXTENDING LENDERS


New Lender:

Lender
Revolving Commitment Amount as of the Agreement Effective Date
UMPQUA BANK


$41,041,666.67





Incremental Lenders:

Lender
Revolving Commitment Amount as of the Agreement Effective Date
WOODFOREST NATIONAL BANK


$20,000,000.00


REGIONS BANK


$25,000,000.00







Extending Lenders:

Lender
2021 Revolving Commitment Amount as of the Agreement Effective Date
SunTrust Bank


$83,278,619.73


Bank of America
83,278,619.73


ING Capital
67,323,730.07


Credit Suisse AG Cayman Island
50,000,000.00


Union Bank, NA
45,402,951.16


Citibank NA
43,749,999.98


Morgan Stanley Bank NA
40,625,000.00


California Bank and Trust
32,380,952.00


Flagstar Bank
5,000,000.00


PrivateBank and Trust Co.
25,000,000.00


UBS AG
20,000,000.00


Bank Leumi
10,767,857.14


CTBC Bank Corp
10,000,000.00


Opus Bank
10,000,000.00


Cathay Bank
13,164,285.70


TOTAL (New, Incremental and Extending)


$626,013,682.18





Annex III



--------------------------------------------------------------------------------






Non-Extending Lenders:


Lender
Revolving Commitment Amount as of the Agreement Effective Date
2017 Lenders
 
Israel Discount Bank


$16,190,476.19


Amalgamated Bank
15,892,857.14


Total 2017 Lenders


$32,083,333.33


2019 Lenders
 
Fifth Third Bank
51,070,190.48


Citizens Bank, NA
35,000,000.00


Raymond James Bank, N.A.
20,000,000.00


Chang Hwa
19,345,238.10


Barclays Bank PLC
20,000,000.00


Western Alliance Bank
15,000,000.00


Manufacturers Bank
8,214,285.70


Total 2019 Lenders


$168,629,714.28









Annex III

